Citation Nr: 1307659	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  05-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome, status post right forearm laceration. 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

6.  Entitlement to retroactive payment from an increased combined evaluation to 20 percent for the months of May and June 2007. 

7.  Entitlement to retroactive payment from an increased evaluation to 10 percent for his laceration scar, right forearm, for the month of August 2009. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to January 1983. 

These matters come before the Board of Appeals (the Board) on appeal of multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Claim to Reopen

In a February 2003 rating decision, the RO originally denied the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran did not appeal.  In March 2007, the Veteran filed a claim to reopen his tinnitus claim.  The RO declined to reopen the denied claim in an August 2009 rating decision.  The Veteran disagreed with that decision, and perfected an appeal as to the issue.

Neck Disability Claim 

In a June 2008 rating decision, the RO denied the Veteran's service-connection claims for a neck injury.  The Veteran perfected an appeal, and the Board denied the claim in a September 2010 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In pertinent part of a July 2012 Memorandum Decision, the Court set aside the Board's denial of the claim for proceedings consistent with the Memorandum Decision.

The Board's September 2010 decision also denied entitlement to service connection for cold injury residuals of the bilateral hands.  The Court affirmed the Board's denial of this claim in the July 2012 Memorandum Decision.  Therefore, the claim is not now before the Board, and no further Board action is necessary with regard to the claim.  Also, the Court noted that the Veteran and his representative failed to submit arguments in regard to the Board's 2010 denial of the increased rating for a scar of the right upper forearm, a scar of the right upper third of forearm anteriorly, a service-connected scar of the right upper third of forearm posteriorly, earlier effective date for right forearm scar, and service connection for cirrhosis of the liver, as well as declined to reopen claims for bilateral sensorineural hearing loss, excision of cysts near the right eye and right ear, and psychiatric disorder.  Those issues were considered abandoned by the Court. 

Increased Rating and TDIU Claims 

In a July 2007 rating decision, the RO denied the Veteran's increased rating claim for tunnel syndrome, post right forearm laceration.  The Veteran expressed his disagreement with the denial, but the RO had not yet furnished the Veteran a statement of the case (SOC) addressing the Veteran's disagreement.  The Board remanded the issue in September 2010 to the RO (via the Appeals Management Center (AMC)) in order to provide the Veteran with a SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was provided with a SOC and he subsequently perfected an appeal.  

Also in the September 2010 decision, the Board found that a claim for a TDIU due to service-connected disability was part and parcel of an increased rating claim and had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU was felt to be inextricably intertwined with the increased rating claims on appeal and remanded for further consideration of the increased rating claims.  

Retroactive payment claims

The Veteran disputed the lump sum of compensation he received after his increase in his combined rating [from 10 to 20 percent disabling] following the July 2007 award of a separate 10 percent rating for his right forearm scar with retained glass. In the September 2010 decision, the Board remanded the issue of retroactive payment to the RO/AMC in order to obtain additional evidence demonstrating that the Veteran received retroactive pay for the months of May and June 2007.  It appears that the RO/AMC has obtained the additional payment information for those disputed months, but it has not re-adjudicated the matter in a supplemental statement of the case (SSOC). 

In an October 2010 statement, the Veteran also disputed the amount of compensation payment he received after an increase in his rating for his laceration scar, right forearm [from 0 to 10 percent disabling] following a September 2010 decision.  It appears that the Veteran claims that he was entitled to receive full payment for the increase in the months of August 2009 and September 2009, prior to a reduction to 10 percent of compensation based on his incarcerated status.  The Veteran has not yet been issued a SOC from the RO on this matter. 

The issues of entitlement for increased ratings for residual scars and laceration scar have been raised in a September 2012 correspondence, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection, increased rating, TDIU, and entitlement to a retroactive award payment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In February 2003, the RO denied the Veteran's claim for entitlement to service connection for tinnitus because the evidence of record failed to demonstrate a current diagnosed disorder that was incurred or related to his period of service.  The Veteran did not appeal this decision. 

2.  The additional evidence associated with the claims folder subsequent to the RO's February 2002 rating decision relates to an unestablished fact (a current diagnosis of tinnitus) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision which denied the Veteran's service connection claim for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

2.  Since the February 2003 RO decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for tinnitus.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decisions to the extent of reopening the claims for service connection, further assistance is unnecessary to aid the Veteran in substantiating the reopening of the claims on appeal.   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103(a)(2) (VA Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decisions to the extent of reopening the claims for service connection, further assistance is unnecessary to aid the Veteran in substantiating the reopening of the claims on appeal.   

Petition Reopen Previously Denied Claim 

The Veteran seeks entitlement to service connection for tinnitus.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection for tinnitus has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the RO originally denied the Veteran's claim for service connection for tinnitus in a February 2003 rating decision, because the record failed to reflect a current diagnosis for tinnitus that was incurred in or related to his period of service.  The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103.  

The additional evidence received since the February 2003 rating decision shows that the Veteran has current diagnosis of tinnitus.  See VA treatment record dated in June 2003.  These additional VA treatment records received since the RO's February 2003 rating decision relate to an unestablished fact (whether the Veteran's has a current diagnosis of tinnitus), and that is necessary to substantiate each of the claims.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of tinnitus is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's tinnitus claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's claim for service connection for tinnitus may be adjudicated on the merits.



ORDER

As new and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.


REMAND

The Board regrets having to remand the remaining issues of the Veteran's appeal. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Scheduling of VA examinations for an Incarcerated Veteran

Based on a review of the record, the Board finds that the Veteran should be provided with VA examinations in conjunction with his service connection claims for tinnitus and a neck disorder, as well as his increased rating claim for carpal tunnel syndrome, status post right forearm laceration.  In the past, the Veteran has failed to report to several scheduled VA examinations at the VA Medical Center because of his incarcerated status until 2053.  The Veteran has stated his willingness to participate in a tele-health examination from his correctional institution. 

The Court of Appeals for Veteran's Claims (Court) has specifically addressed VA's duty to assist incarcerated Veterans in cases where a VA examination is warranted. VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. VA's Adjudication Manual Rewrite contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d.  

The Board has determined that VA examinations are needed in conjunction with the Veteran's service connection claims and increased rating claim.  As such, in developing the Veteran's claims, the Board instructs the RO attempt to comply with its duty to assist as enunciated by the Court in Bolton.  Again, the Board notes that the Veteran has expressed his willingness to participate in a tele-health examination.

Tinnitus 

The Veteran seeks entitlement to service connection for tinnitus.  He asserts that his tinnitus is related to in-service exposure to loud noises from tanks.  In the alternative, the Veteran contends that his tinnitus is related to his in-service history of recurrent ear infections.  

This case presents certain medical questions about etiology which cannot be answered by the Board and must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus, the Veteran should be provided with a VA examination in order to determine the etiology of his tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neck Disorder

In the July 2012 Memorandum Decision, the Court set aside the Board's denial of the claim for service connection for a neck disorder and remanded the matter back to the Board actions consistent with the Memorandum Decision.  The Court determined that the Board failed to consider the Veteran's in-service complaints of neck pain in relation to his current neck disorder.  A January 1981 service treatment record shows that the Veteran was treated for a swollen lump under his chin and he complained pain running down the right side of his neck at that time.  The Court felt that the Veteran should be afforded a VA examination in order to obtain a medical opinion on whether his current neck disorder is related to his period of service.  The Board is therefore remanding this matter for compliance with the Court's July 2012 Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Carpal Tunnel Syndrome

The Board notes that the Veteran was last provided with a VA examination of his carpal tunnel syndrome in May 2007.  He failed to report to subsequently scheduled VA examinations in March 2010, because he was incarcerated.  There is no indication in the record that the RO complied with its duty to assist as enunciated by the Court in Bolton, as outlined above.  Again, the Veteran has stated that he is willing to participate in a tele-health VA examination from his correctional facility. 

Moreover, the Veteran has recently stated that his disability has worsened.  See 2010 statements in support of the claim.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Prior to any examination, efforts should be made to obtain any outstanding records of pertinent VA or private treatment and associate those records with the claims folder.


Retroactive Payment Claims 
 
The claim for entitlement to a retroactive payment from an increased combined evaluation to 20 percent for the months of May and June 2007, must once again be remanded because the RO did not follow the Board's prior remand directives.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 268. 

When the Board last remanded this claim, the RO was instructed to obtain additional information regarding the payment amounts to the Veteran for the months of May and June 2007 for the increased from 10 to 20 percent combined rating.  It appears that the RO did obtain additional financial information, but thereafter, the RO did not readjudicate the claim in an additional SSOC.

If a statement of the case (SOC) is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal. 38 C.F.R. § 19.37(a).  As explained above, in accordance with the Board's prior remand, the RO properly developed the claim on appeal, but did not readjudicate them with a supplemental SSOC.  No additional SSOC was issue and, therefore, in accordance with 38 C.F.R. § 19.37(a), the case is returned to the RO for consideration and the issuance of a supplemental statement of the case.

In addition, a remanded is needed in order for the RO to issue the Veteran a SOC on the matter of entitlement of a retroactive payment from an increased evaluation to 10 percent for his laceration scar, right forearm, for the month of August 2009.  As was described in the Introduction, the Veteran timely disputed the amount of payment from the September 2010 award of an increased rating to 10 percent effective from August 9, 2009.  A SOC pertaining to that issue has not been issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued. So it is in this case. Accordingly, this case is remanded so that the RO or AMC may issue a SOC on the issue of entitlement to a higher evaluation for the Veteran's service-connected right hip disability.

TDIU 

As to the claim for a TDIU, the Board finds that it is inextricably intertwined with the Veteran's pending claims for service connection and increased ratings, as the resolution of those claims might have bearing upon the claim for a TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  VA should issue a statement of the case (SOC) to the Veteran regarding his claim for retroactive payment for an increased evaluation to 10 percent for his laceration scar, right forearm, for the months of August 2009 and September 2009.  The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning the claim.

2.  VA should readjudicate the Veteran's claim for entitlement to retroactive payment an increased combined evaluation to 20 percent for the months of May and June 2007.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

3.   VA should seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent medical treatment. 

4.  If practically possible, given the logistics of coordination with the correctional facility, the Veteran should be afforded a VA examination(s).

VA must take all reasonable measures to schedule the Veteran for VA examinations.  Since the Veteran remains incarcerated, VA must confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible, whether through a VA examiner or through correctional facility medical personnel.  See M21-1MR, Part III, iv.3.A.11.d.  The Veteran has stated his willingness to participate in a tele-health examination from his correctional institution.

If the VA is unable to obtain medical examination of the Veteran as to his pending service connection and increased rating claims, it should document all of the steps it took in attempting to do so.

The claims folder must be reviewed by the examiners and the examination report should note that the claims folder was reviewed.  The examiner(s) should ensure that the following inquires are addressed in the examination report(s):  
(a)  Tinnitus.  The Veteran should be scheduled for an examination to determine the nature and etiology of his claimed tinnitus.  The examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus is causally related to his period of active duty service, including exposure to noise during service and/or episodes of ear infections. 

(b) Neck Disability.  The Veteran should be scheduled for an examination to determine the nature and etiology of his claimed neck disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current neck disorder is related to his active duty military service, to include the neck pain of which he complained in service.

(c)  Carpal Tunnel Syndrome:  The Veteran should be scheduled for an examination to evaluated the severity of his carpal tunnel syndrome.  The claims file should be made available to the examiners for review in connection with the examinations.  Any special tests deemed medically advisable should be conducted. The examiner should be asked to state whether the paralysis of the Veteran's left had is complete.  If the paralysis is incomplete, the examiner should state whether the incomplete paralysis is severe, moderate, or mild. 

(d)  TDIU:  The Veteran should be scheduled for an examination to determine whether his service-connected combine to render him unable to obtain or maintain gainful employment.  

The rationale for all opinions should be provided.

5.  Following any further development that VA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


